Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Karavany WO2019/097424 as cited in IDS.
Regarding claims 1,15 Karavany discloses a stent (figure 1B), comprising an elongate body (52) configured to be expandable between a first constrained configuration and a second unconstrained configuration (page 22, lines 12-14), the elongate body in the second unconstrained configuration including a first retention member (33), a second retention member (31), and a cylindrical saddle region (23) defining a lumen (26) extending along a longitudinal axis therebetween (figure 1A), wherein the first retention member or the second retention member, or both, comprises a double-walled flange (33 comprises two walls defined by frame 52 and covering 54; see page 22, lines 1-6) having an axially inward wall (28), an axially outward wall (defined by inner surface of 33), and a radially outwardmost edge (bottom edge of 33 in figure 1B) extending therebetween, and wherein at least a portion of the inward wall (28) bends towards a vertical center plane of the cylindrical saddle region along the longitudinal axis (figures 1A,1B,12A-C).  Regarding claim 15, the cross sectional profile of each flange is asymmetrical.
Regarding claims 2,16,19 Karavany meet the broadly recited limitations because the inward and outward walls comprise sections, such as concave and convex surface sections, which are non-parallel.
Regarding claims 3,4,6,7,17,20 see figures 1A,1B,12A-C.
Regarding claims 5,8-12,18 see Figure 12A.
Regarding claim 13 see page 22.
Regarding claim 14 see page 22 and page 44 line 22- page 45 line 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774